Citation Nr: 1130587	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  07-25 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right hip disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1983 to March 1, 1987, from which he was honorably separated.  He then served from March 2, 1987, to November 1988, but his discharge from this period of service was classified as dishonorable for VA purposes.  Therefore, the Veteran is barred from receiving benefits for any disability that was caused or aggravated during this second period of service.  

This appeal comes to the Board of Veterans' Appeal (Board) from a March 2007 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal was previously before the Board in June 2010, at which time it was remanded for further development.  

The issue of entitlement to service connection for depression as secondary to service-connected right hip disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1. The Veteran's right hip disability clearly and unmistakably existed prior to service.  

2. The Veteran's right hip disability was permanently aggravated beyond the natural progression of the disease during his period of honorable service, from March 1983 to March 1, 1987. 


CONCLUSION OF LAW

The Veteran's right hip disability, diagnosed as degenerative joint disease secondary to acetabular fracture, was aggravated by his active service. 38 U.S.C.A. §§ 1101, 1112, 1111, 1113, 1131, 1154(b), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

In view of the favorable decision in this case, a detailed discussion addressing whether the mandates of the Veterans Claims Assistance Act of 2000 (VCAA) compliance is not warranted.  To the extent necessary, VA has fulfilled its duty to notify and to assist the Veteran in the development of his claim. See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)).  In view of the Board's favorable decision to grant service connection for a right hip disability, no prejudice will result to the Veteran by the Board's consideration of this appeal. Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

Contentions 

The Veteran contends that his preexisting right hip disability was permanently aggravated during his first (honorable discharge) period of service.  See June 2007 Statement, VA Form 21-4138. 

Service Connection 

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a).  

Direct service connection may not be granted without medical evidence of a current disability, medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Veterans are presumed to be in sound medical condition at the time of entry into service except for defects actually noted when examined for entry into service.  This presumption of soundness can be rebutted by clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service. 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2010).

A preexisting disease or injury will be considered to have been aggravated by active service where there is an increase in disability during such service, but this presumption of aggravation can be rebutted by clear and unmistakable evidence that the disability was not aggravated by active service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In this regard, service connection can be established for a disability which preexisted service, but was permanently aggravated thereby.  A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability. Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of the Veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation. Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service. Verdon v. Brown, 8 Vet. App. 529 (1996).

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) held that the correct standard for rebutting the presumption of soundness requires that VA show by clear and unmistakable evidence that (1) the appellant's disability existed prior to service and (2) that the preexisting disability was not aggravated during service.  Generally, a preexisting injury or disease will be considered to have been aggravated by active service where there was an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease; however, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. See also VAOPGCPREC 3-2003.

According to 38 C.F.R. § 3.304(b) (2010), the term "noted" denotes only such conditions that are recorded in examination reports.  A history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception. 38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 (1994).

The Evidence 

Both medical and lay evidence have established that the Veteran was involved in a motor vehicle accident in 1978, prior to enlisting in military service.  At that time, he incurred a right hip fracture that required surgery and insertion of a metallic pin to repair.  The Veteran enlisted in the military five years later in 1983. 

Service treatment records (STRs) show that the Veteran was examined by a private doctor in October 1982 to determine whether he was fit for enlistment due to his prior hip injury.  The physician noted that the Veteran incurred a posterior dislocation of the right hip and underwent an open reduction with an internal fixation of the acetabular fragment.  The physician stated that the Veteran had done well post-operatively and that he had not experienced any additional problems or required any additional treatment since that time.  

On examination, the Veteran showed excellent range of motion in the right hip and in all planes without discomfort.  There was no atrophy and the Veteran could assume a full squatting position and walk in that position.  X-rays of the right hip revealed the hip to be well-seated with no evidence of necrosis.  The physician opined that the Veteran was capable of doing any activity, that he had no significant residual, and that he should be able to carry out all duties required by the military.  

A medical office also examined the Veteran in October 1982.  At that time the Veteran had normal motion and x-rays showed a well-healed hip.  The military officer stated that the Veteran had excellent results at the examination and he found no residual hip difficulty.  However, it was noted that the Veteran had a screw in his right hip.  Based upon the medical officer's assessment, the Veteran was cleared for active duty.  

Service treatment records show that the Veteran presented for right hip treatment in September 1984.  It was noted that he had been complaining about the screw in his right hip for approximately two to three months prior.  The Veteran stated that he was having hip and low back pain and that he was additionally having problems with running and sitting.  The medical officer noted that the Veteran favored his right leg and that he displayed a slight limp.  Range of motion was not completely full and x-rays of the right hip showed degenerative joint disease.  The Veteran was diagnosed with degenerative joint disease and was referred for an orthopedic consult to determine his fitness for duty.  

At the orthopedic consult, the Veteran was found to be fit for duty but he was given an L-2 profile and instructed to run and march at his own pace and distance.  The Veteran was allowed to run for his PT test.  In October 1984, the profile was made permanent, but no other hip related complaints were recorded by the Veteran's service treatment records during his good/honorable period of service.  

Here, the Board briefly notes that the Veteran went AWOL on several occasions after March 2, 1987, and thus, his service from March 2, 1987, until his discharge in November 1988 cannot be considered time on active duty for the purpose of aggravation.  

Service treatment records from September and October 1987 show that the Veteran was treated for hip pain that was located at the place the screw was inserted.  The medical officer noted that the Veteran was running nearly 30 miles per week.  His impression was that the Veteran had a right hip injury that had existed prior to service.  X-rays showed small degenerative osetophytes arising from the femoral head in the right leg, which were thought to be posttraumatic in nature.  The Veteran was found to be doing well and was considered fit for duty.  

The Veteran testified that, approximately a year into service, he sought treatment for hip pain.  He indicated that he was the third fasted person in his platoon in the two-mile run and that he had dropped to sixth once his hip pain set in.  He also testified that this led him to seek treatment and that as a result he was placed on permanent profile.  

Following service, the Veteran testified that he worked in construction from 1988 to 2004 when he injured his knee.  He reported having to work a number of odd jobs shortly after service as well.  During that time, the Veteran stated that he self-medicated to deal with the pain.  

Records obtained from the Social Security Administration (SSA) show that the Veteran reported the onset of hip pain approximately 27 years prior when he "broke" his right hip.  See March 2006 Tennessee Department of Human Services, Pain Questions for Claimant.  He reported that the right hip pain first began to affect his activities in 1978 ; he stated that he used to be a construction worker, in spite of his broken hip and hurt back, but that he had been reduced to "recovery only" since breaking his knee in 2004.  

In an undated letter associated with the Veteran's SSA claim he again reported that he broke his right hip in an automobile accident in 1978 and that his hip was fixed internally with a screw.  He endorsed having residual pain since that time.  He further noted that he was diagnosed with degenerative joint disease in his hip while serving in the military.  He stated that he was treated with Motrin and was told that the pain would be "a part of his life."  

VA treatment records dated in 2007 show continued complaints of right hip pain.  For example, a May 2007 outpatient treatment record shows that the Veteran was assessed with right hip posttraumatic arthritis and status post traumatic hip dislocation with open reduction and internal fixation and repair of acetabular fracture.  The Veteran reported that he was involved in a MVA at the age of 16 and suffered a dislocation of his right hip with an acetabular fracture.  This required an open reduction along with a single screw placement.  He further reported that he experienced difficulties with the right hip after entering the military.  It was noted that three years prior, in 2004, he was involved in an industrial accident in which he suffered a tibial plateau fracture and underwent ORIF of his tibial plateau fracture.  He did continue with some pain and eventually underwent a high tibial osteotomy.  He reported that his right hip has always caused him more pain than the left hip

A June 2007 VA outpatient treatment report likewise indicates that the Veteran was involved in a car accident at the age of 16 and dislocated his right hip with acetabular fracture.  It was noted that he subsequently underwent ORIF with one screw in his right hip.  He reported that he subsequently went into the military and had "difficulties" from time to time when going up and down hills.  In 2004, he broke his right knee in an industrial accident and underwent ORID of his right tibial plateau fracture.  Subsequently, he had a tibial osteotmy on his right side to straighten his right leg.  He was doing fine until he went back to work and began experiencing right left pain.  He finally underwent removal of the hardware in his right knee.  Currently he complained of right hip pain, right knee pain, right lower back pain, and left hip pain.  The diagnostic impression was right hip traumatic osteoarthritis with one screw at the right acetabulum with painful ambulation and limitation in movement.  He was referred to an orthopedic surgeon for evaluation and surgery for total right hip replacement.  

The Veteran underwent a VA examination in July 2010.  The VA examiner noted that the c-file and medical records were reviewed.  The examiner noted the Veteran's contention regarding the initial hip injury and onset of pain during service.  The pertinent diagnosis was degenerative joint disease secondary to acetabular fracture.  With respect to the question of whether it was at least as likely as not that the Veteran's right hip disability was aggravated during his time in-service, the VA examiner opined that it was more likely than not that his preexisting hip injury was aggravated by his time in-service.  He additionally opined that due to his prolonged running, as well as his duties as a tank operator (including repeated loading of his hip due to jumping down from the tank at a distance of 4 to 5 feet, the right hip was "above normal" stress on the previously injured hip.  Therefore, the examiner concluded that his service duties aggravated the previous right hip disability.  With respect to whether the underlying hip condition worsened during service, the VA examiner opined that there was documented, progressive symptomatic worsening of symptoms secondary to degenerative joint disease.  Finally, the examiner stated that the Veteran's right hip disability had worsened, progressively, beyond the natural progression of the condition.  

Analysis 

While the Veteran's October 1982 entrance examination indicated a history of right hip surgery, it also noted that had been medically "cleared" for entry in light of Dr. Goodman's October 1982 evaluation of the hip.  Thus, the Veteran is presumed to have been sound upon entry to service. 

However, based on the foregoing medical and lay evidence, which includes extensive documentation of pre-service traumatic injury to the right hip in 1978 and statements from the Veteran endorsing continued, worsening right hip symptomatology throughout his honorable period of service, the Board finds that Veteran's right hip disability clearly and unmistakably preexisted service. See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2010).  This was most recently confirmed by the July 2010 VA examiner and the Veteran does not otherwise dispute this fact.  

The issue thus becomes whether the Veteran's pre-existing right hip disability was aggravated by service. See 38 C.F.R. § 3.306(b).

Based on the evidence outlined above, and in particular, the comprehensive VA opinion, the Board finds that the Veteran's right hip disability was aggravated beyond the natural progression of the disease during his honorable period of service.  

Indeed, the July 2010 VA examiner unequivocally opined that the Veteran's right hip DJD (status post acetabular fracture) was aggravated beyond its natural progression by service, and in particular, by his "service duties" (e.g., tank operator, prolonged periods of physical training, running, etc.).  The Board notes that the examiner's conclusion is well-supported by the record itself.  In this regard, the medical evidence clearly shows that the Veteran suffered a traumatic pre-service injury to the right hip in 1978; in September 1984, just two years after entry to service, the Veteran was complaining of right hip pain (in the area of the internal screw/fixation) associated with running activities and sitting; by October 1984, the Veteran had a diagnosis of degenerative joint disease of the right hip.  This timeline patently shows that the Veteran's right hip was highly symptomatic, if not aggravated, during this time period.  And, as confirmed by the VA examiner in July 2010, the preexisting right hip condition (i.e., fracture) was, in fact, both "aggravated" and made worse beyond the natural progression of the disease (i.e., DJD) as a result of service.  

Because the VA examiner's opinion is accompanied by a clear rationale, a thorough review of the record, and is otherwise well-supported by the record, the Board finds the VA examiner's opinion to be highly probative with respect to the issue of aggravation.  Moreover, there are no contrary opinions of record.  

Finally, the Board notes that the Veteran has testified, and otherwise credibly reported throughout the record, that his preexisting right hip disability became symptomatic and painful during service when he was jumping in and out of tanks and performing physical training (running).  He has endorsed continuous and worsening right hip knee symptomatology since that time.  Notably, the Veteran is competent to report on such matters; moreover, the Board finds no reason to doubt the credibility of his statements regarding his right hip problems. See Layno v. Brown, 6 Vet. App. 465, 469 (1994);

Thus, in light of the July 2010 VA examiner's positive opinion regarding aggravation, the Board finds that service connection for a right hip disability is warranted on the basis of aggravation.  


ORDER

Entitlement to service connection for a right hip disability is granted on the basis of aggravation of a preexisting injury. 




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


